EXHIBIT 10.1
 
ADVISORY AGREEMENT


THIS ADVISORY AGREEMENT (the “Agreement”) is made effective as of May 20, 2013,
by and between Mr. John Rud, the founder and principal of GeoXplor corporation,
with his principal place of business at  3655 West Anthem Way, Suite 109-293,
Anthem, Arkansas 85086 ( the “Advisor”) and Great American Energy, Inc., a
Delaware corporation with its principal place of business at 999 18th Street,
Suite 3000
Denver, Colorado, 80202 (the “Company”).


WHEREAS, Advisor is a geologist and has substantial experience in identifying,
exploring and processing a wide variety of mineral deposits, and in all aspects
of putting mining properties into production that may be useful to the Company,
which the Company desires to obtain; and


WHEREAS, the Company desires Advisor to provide certain advisory services to the
Board and Advisor is agreeable to performing such services for the Company.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and Advisor
agree as follows:


1.
Engagement; Title



The Company hereby retains Advisor, effective as of the date hereof (the
“Effective Date”) and continuing until termination, as provided herein, to
provide the Company with such regular and customary advisory services in
connection with mining and exploration and as are otherwise reasonably requested
by the Company (collectively the “Services”), provided that Advisor shall not be
required to undertake duties not reasonably within the scope of the advisory
services in which he is generally engaged.  In performance of his duties,
Advisor shall provide the Company with the benefits of his best judgment and
efforts.


2.
Term



This Agreement shall have a term of twelve months (12) months (the “Primary
Term”), commencing with the Effective Date.  The Parties may mutually agree to
extend the term of the Agreement in writing, for such term as is mutually agreed
upon (“Extension Period”).


3.
Time and Effort of Advisor



Advisor shall allocate such time as he deems necessary to provide the
Services.  The particular amount of time may vary from day-to-day or
week-to-week.  Except as otherwise agreed, if reasonably requested by the
Company, Advisor’s statement identifying, in general, tasks performed for the
Company shall be conclusive evidence that the Services have been performed.


4.
Compensation



As full compensation for his Services, Company agrees to issue Advisor or his
designee (GeoXplor Corporation)100,000 shares of restricted common stock, valued
at the fair market price of $0.50 per share which is the closing price quoted on
the OTCBB on May 20, 2013 (“Consulting Fee”)


5.
Other Engagement or Employment



The Advisor may accept engagement, consultancy or may be employed by another
business entity during the term of this Agreement, provided his duties of
confidentiality are maintained as set forth in this Agreement.


6.
Place of Services



The Services provided by Advisor will be performed at Advisor's offices  except
as otherwise mutually agreed by Advisor and the Company.
 
 
 
1

--------------------------------------------------------------------------------

 


7.
Independent Contractor



Advisor will act as an independent contractor in the performance of his duties
under this Agreement.  Accordingly, Advisor will be responsible for payment of
all federal, state, and local taxes, if any, on compensation paid under this
Agreement, including income and social security taxes, unemployment insurance,
and any other taxes, and any and all business license fees as may be
required.  This Agreement neither expressly nor impliedly creates a relationship
of principal and agent, or employee and employer, between Advisor and the
Company.  Neither Advisor nor Advisor’s personnel are authorized to enter into
any agreements on behalf of the Company.  Advisor understands and agrees that
this Agreement sets forth the entire compensation to be paid by the Company to
Advisor resulting from the Services to be performed by Advisor, that Company’s
liability hereunder will be limited to payment of the compensation provided in
this Agreement, and that under no circumstances will Advisor be eligible for any
benefits or rights under any employee benefit plan of the Company, including
without limitation any medical, unemployment or disability benefits, even if a
government agency or taxing authority re-characterizes the relationship between
the parties as an employment relationship.


8.
Termination



(a)           Either the Company or Advisor may terminate this Agreement at any
time, with or without cause, upon ten (10) days prior written notice.  In the
event this Agreement is terminated prior to the expiration of the Primary Term
or any Extension Period by mutual written agreement, the Company shall only be
responsible to pay Advisor for the Consulting Fee Compensation due pursuant to
Section 4 above accrued up to and including the effective date of termination.


(b)           Notwithstanding anything to the contrary herein, in the event
Advisor willfully breaches or neglects the duties required to be performed
hereunder, the Company shall have the right to immediately terminate this
Agreement.


(c)           The Advisor’s engagement shall terminate immediately upon his
death or disability which shall mean such physical or mental impairment as would
render the Advisor unable to perform his duties under this Agreement.


9.           Confidentiality and Restriction on Trading on Material Non-Public
Information


The Advisor acknowledges that the business carried on by the Company is a
competitive business and that the disclosure of any confidential information
about the business, including, but not limited to, intellectual property,
research, product development, business models and methods, “know-how,” trade
secrets, marketing and advertising strategy, customer lists or financial affairs
of the Company (“Confidential Information”) would place the Company at a
competitive disadvantage. In addition the Advisor acknowledges that the Company
has a class of stock registered under the Securities Exchange Act of 1934, as
amended, and that certain rules and regulation promulgated thereunder restrict
the ability to trade in securities while in possession of material non-public
information, and any such action may result in civil and/or criminal
liability.  The Advisor shall well and faithfully serve the Company and use his
best efforts to promote the interests of the Company and the Advisor.


(a)  
The Advisor shall not, either during this Agreement, or at any time thereafter:



(i)  
Disclose Confidential Information about the Company to or with any person or
organization, other than for the sole purpose of performing his job functions
and carrying out his responsibilities as set out in this Agreement,



(ii)  
Use Confidential Information about the Company for his own purpose or benefit or
that of a third party or to the detriment or intended or probable detriment of
the Company, or



(iii)  
Purchase or sell any securities of the Company on the basis of material
non-public information, or communicating such information to anyone.



(b)  
The Advisor shall use his best endeavors to prevent the unauthorized publication
or disclosure of any Confidential Information of the Company or any of its
customers or any of its dealings, transactions or affairs which may come to the
knowledge of the Advisor during the term of this Agreement.  The Advisor shall
(i) use at least the same degree of care in safeguarding Confidential
Information as he uses for his own proprietary information, but no less than
reasonable care, (ii) limit access to Confidential Information to those of his
personnel who have a need to know and cause such personnel to execute a
confidentiality agreement containing the provisions herein, and (iii) upon
discovery of any inadvertent disclosure or unauthorized use of Confidential
Information, promptly use reasonable efforts to prevent any further inadvertent
disclosure or unauthorized use and promptly notify the Company in writing.

 
 
 
2

--------------------------------------------------------------------------------

 
 
10.
Indemnification



Subject to the provisions herein, the Company and Advisor agree to indemnify,
defend and hold each other harmless from and against all demands, claims,
actions, losses, damages, liabilities, costs and expenses, including without
limitation, interest, penalties and attorneys' fees and expenses asserted
against or imposed or incurred by either party by reason of or resulting from
any action or a breach of any representation, warranty, covenant, condition, or
agreement of the other party to this Agreement.


11.
Remedies



Advisor and the Company acknowledge that in the event of a breach of this
Agreement by either party, money damages would be inadequate and the
non-breaching party would have no adequate remedy at law.  Accordingly, in the
event of any controversy concerning the rights or obligations under this
Agreement, such rights or obligations shall be enforceable in a court of equity
by a decree of specific performance.  Such remedy, however, shall be cumulative
and nonexclusive and shall be in addition to any other remedy to which the
parties may be entitled.


12.           Miscellaneous


(a)           Subsequent Events.  Advisor and the Company each agree to notify
the other party if, subsequent to the date of this Agreement, either party
incurs obligations which could compromise its efforts and obligations under this
Agreement.


(b)           Amendment.  This Agreement may be amended or modified at any time
and in any manner only by an instrument in writing executed by the parties
hereto.


(c)           Further Actions and Assurances.  At any time and from time to
time, each party agrees, at its or their expense, to take actions and to execute
and deliver documents as may be reasonably necessary to effectuate the purposes
of this Agreement.


(d)           Waiver.  Any failure of any party to this Agreement to comply with
any of its obligations, agreements, or conditions hereunder may be waived in
writing by the party to whom such compliance is owed.  The failure of any party
to this Agreement to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any such provision or a waiver of
the right of such party thereafter to enforce each and every such provision.  No
waiver of any breach of or noncompliance with this Agreement shall be held to be
a waiver of any other or subsequent breach or noncompliance.


(e)           Assignment.  Neither this Agreement nor any right created by it
shall be assignable by either party without the prior written consent of the
other.


(f)           Notices.  Any notice or other communication required or permitted
by this Agreement must be in writing and shall be deemed to be properly given
when delivered in person to an officer of the other party, when deposited in the
United States mails for transmittal by certified or registered mail, postage
prepaid, or when deposited with a public telegraph company for transmittal, or
when sent by facsimile transmission charges prepared, provided that the
communication is addressed to those addresses set forth in the introductory
paragraph to this Agreement or to such other person or address designated in
writing by the Company or Advisor to receive notice.


(g)           Headings.  The section and subsection headings in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


(h)           Governing Law.  This Agreement shall be governed by the laws of
the State of California notwithstanding any conflict-of-law provision to the
contrary.


(i)           Binding Effect.  This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors, and assigns.


(j)           Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto and supersedes any and all prior agreements,
arrangements, or understandings between the parties relating to the subject
matter of this Agreement.


(k)           Severability.  If any part of this Agreement is deemed to be
unenforceable, the balance of the Agreement shall remain in full force and
effect.


(l)           Counterparts.  A facsimile, telecopy, or other reproduction of
this Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument, by one or more parties hereto and such executed
copy may be delivered by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen.



(Signature Page Follows)
 
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the above date.
 
 

COMPANY      ADVISOR   GREAT AMERICAN ENERGY, INC.     JOHN RUD            
/s/ Felipe Pimienta
   
/s/ John Rud
  By:
Felipe Pimienta
   
 
 
Its:       Chief Executive Officer 
   
 
 

 


 
 
 
4
 

--------------------------------------------------------------------------------